210 F.2d 831
Leonard J. MORMINO, Libelant-Appellant,v.Leon HESS, Inc., Respondent-Appellee.
No. 169, Docket 22935.
United States Court of Appeals, Second Circuit.
Argued Feb. 3, 1954.Decided Feb. 15, 1954.

Appeal from the United States District Court for the Southern District of New York; Vincent L. Leibell, Judge.
Robert E. Connolley, New York City, for libelant-appellant.
Frederick H. Cunningham, New York City (Victor S. Cichanowicz, Brooklyn, N.Y., on brief), for respondent-appellee.
Before CLARK, FRANK and HINCKS, Circuit Judges.
PER CURIAM.


1
Decree affirmed on the opinion of District Judge Leibell, 119 F.Supp. 314.